

 
PTC INC.
2000 EQUITY INCENTIVE PLAN
  
1. Purpose.
 
The purpose of the PTC Inc. 2000 Equity Incentive Plan (the “Plan”) is to
attract and retain directors and key employees and consultants of the Company
and its Affiliates, to provide an incentive for them to achieve performance
goals, and to enable them to participate in the growth of the Company by
granting Awards with respect to the Company’s Common Stock. Certain capitalized
terms used herein are defined in Section 9 below.
 
2. Administration.
 
The Plan shall be administered by the Committee; provided, that the Board may in
any instance perform any of the functions of the Committee hereunder. The
Committee shall select the Participants to receive Awards and shall determine
the terms and conditions of the Awards. The Committee shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, and to interpret the provisions of the Plan. The Committee’s
decisions shall be final and binding. To the extent permitted by applicable law,
the Committee may delegate to one or more executive officers of the Company the
power to make Awards to Participants who are not Reporting Persons or Covered
Employees and all determinations under the Plan with respect thereto, provided
that the Committee shall fix the maximum amount of such Awards for all such
Participants and a maximum for any one Participant.
 
3. Eligibility.
 
All directors and all employees and consultants of the Company or any Affiliate
capable of contributing to the successful performance of the Company are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to persons eligible to receive such Options under the Code.
 
4. Stock Available for Awards.
 
(a) Amount. Up to an aggregate of 44,300,000 shares of Common Stock, subject to
adjustment under subsection (b), may be issued pursuant to Awards, including
Incentive Stock Options, under the Plan. If any Award expires or is terminated
unexercised or is forfeited, the shares subject to such Award, to the extent of
such expiration, termination, or forfeiture, shall again be available for award
under the Plan. Common Stock issued through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the shares
available for Awards under the Plan. Shares issued under the Plan may consist of
authorized but unissued shares or treasury shares.
 
(b) Adjustment. In the event of any equity restructuring, whether a stock
dividend, recapitalization, split-up or combination of shares, or otherwise,
affects the Common Stock such that an adjustment is required in order to
preserve the benefits intended to be provided by the Plan, the Committee
(subject in the case of Incentive Stock Options to any limitation required under
the Code) shall equitably adjust any or all of (i) the number and kind of shares
in respect of which Awards may be made under the Plan, (ii) the number and kind
of shares subject to outstanding Awards and (iii) the exercise price with
respect to any of the foregoing, provided that the number of shares subject to
any Award shall always be a whole number.
 
(c) Limit on Individual Grants. Subject to adjustment under subsection (b)
above, the maximum number of shares of Common Stock that are either subject to
Options and Stock Appreciation Rights or are granted as Restricted Stock Units,
Restricted Stock or unrestricted stock Awards with respect to which Performance
Goals apply under Section 7 below that may be granted to any Participant in the
aggregate in any fiscal year shall not exceed 800,000.
 
5. Stock Options.
 
(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options”) and (ii) not intended to
comply with such requirements (“Nonstatutory Stock Options”). The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant. No Incentive Stock Option may be granted
hereunder more than ten years after the effective date of the Plan.
 
(b) Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state laws, as it considers necessary or advisable.
 
(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Committee at or after the grant of the Option, by delivery of shares of
Common Stock owned by the optionee valued at their Fair Market Value on the date
of delivery, or such other lawful consideration, including a payment commitment
of a financial or brokerage institution, as the Committee may determine.
 
6. Stock Appreciation Rights.
 
(a) Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”). The Committee shall
determine at the time of grant or thereafter whether SARs are settled in cash,
Common Stock or other securities of the Company, Awards or other property, and
may define the manner of determining the excess in value of the shares of Common
Stock.
 
(b) Exercise Price. The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined. A SAR may not have an
exercise price less than 100% of the Fair Market Value of the Common Stock on
the date of the grant.
 
7. Stock and Stock Unit Awards.
 
(a) Grant of Restricted or Unrestricted Stock Awards. The Committee may grant
shares of Common Stock subject to forfeiture (“Restricted Stock”) and determine
the duration of the period (the “Restricted Period”) during which, and the
conditions under which, the shares may be forfeited to the Company and the other
terms and conditions of such Awards. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary. The Committee also may make Awards of
shares of Common Stock that are not subject to restrictions or forfeiture, on
such terms and conditions as the Committee may determine from time to time.
 
(b) Grant of Restricted Stock Units. The Committee may grant the right to
receive in the future shares of Common Stock subject to forfeiture (“Restricted
Stock Units”) and determine the duration of the Restricted Period during which,
and the conditions under which, the Award may be forfeited to the Company and
the other terms and conditions of such Awards. Restricted Stock Unit Awards
shall constitute an unfunded and unsecured obligation of the Company, and shall
be settled in shares of Common Stock or cash, as determined by the Committee at
the time of grant or thereafter. Such Awards shall be made in the form of
“units” with each unit representing the equivalent of one share of Common Stock.
 
(c) Performance Goals; Consideration. The Committee may establish Performance
Goals for the granting of Restricted Stock, unrestricted stock Awards,
Restricted Stock Units or the lapse of risk of forfeiture of Restricted Stock or
Restricted Stock Units. Shares of Restricted Stock or unrestricted stock or
Restricted Stock Units may be issued for no cash consideration, such minimum
consideration as may be required by applicable law or such other consideration
as the Committee may determine.
 
8. General Provisions Applicable to Awards.
 
(a) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant specifying
the terms and conditions thereof and containing such other terms and conditions
not inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles. No Award to any
Participant subject to United States income taxation shall provide for the
deferral of compensation that does not comply with Section 409A of the Code.
 
(b) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.
 
(c) Dividends. In no event shall dividends or dividend equivalents accumulate or
be paid with respect to any unvested portion of an Award or with respect to any
Option, whether vested or unvested. Notwithstanding any other provision of this
Plan, this Section 8(c) may be amended only with the approval of the
stockholders of the Company.
 
(d) Termination of Service. The Committee shall determine the effect on an Award
of the disability, death, retirement or other termination of service of a
Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.
 
(e) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take such actions, including without limitation one or
more of the following: (i) providing for the acceleration of any time period
relating to the exercise or payment of the Award, (ii) providing for payment to
the Participant of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the change in control, whereupon the
Award shall terminate, (iii) adjusting the terms of the Award in a manner
determined by the Committee to reflect the change in control, or (iv) causing
the Award to be assumed, or new rights substituted therefor, by another entity,
as the Committee may consider equitable to Participants and in the best
interests of the Company.
 
(f) Transferability. The Committee shall not make or allow any Award to be
transferable by the Participant, provided that nothing herein shall be deemed to
limit the right of a Participant to transfer shares of stock upon which the
restrictions have lapsed or shares issued upon the vesting or exercise, as
applicable, of an Award.
 
(g) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant hereunder or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of retention or delivery.
 
(h) Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.
 
(i) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including without limitation changing the date of exercise or
realization, causing the Award to be assumed by another entity, and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required (a) if such action would
terminate, or reduce the number of shares issuable under, an Option, unless any
time period relating to the exercise of such Option or the eliminated portion,
as the case may be, is accelerated before such termination or reduction, in
which case the Committee may provide for the Participant to receive cash or
other property equal to the net value that would be received upon exercise of
the terminated Option or the eliminated portion, as the case may be, and (b) in
any other case, unless the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. The Committee shall not, without further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
to reduce the exercise price. Furthermore, no Option shall be canceled in
exchange for cash or replaced with Options having a lower exercise price without
approval of the stockholders of the Company.
 
9. Certain Definitions.
 
“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.
 
“Award” means any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit granted under the Plan.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.
 
“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act or an “outside director” within the meaning of
Section 162(m) of the Code, respectively.
 
“Common Stock” or “Stock” means the Common Stock, $.01 par value, of the
Company.
 
“Company” means PTC Inc., a Massachusetts corporation.
 
“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code.
 
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.
 
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.
 
“Participant” means a person selected by the Committee to receive an Award under
the Plan.
 
“Performance Goals” means one or more objective performance goals based on one
or more of the following criteria established by the Committee: revenue; revenue
growth; sales; expenses; margins; net income; earnings or earnings per share;
cash flow; shareholder return; return on investment; return on invested capital,
assets, or equity; profit before or after tax; operating profit; return on
research and development investment; market capitalization; new product
releases; quality improvements; brand or product recognition or acceptance
(including market share); cycle time reductions; customer satisfaction measures;
strategic positioning or marketing programs or campaigns; strategic accounts or
alliances or partnerships; business or information systems or organizational
improvements; expense management; infrastructure support programs; human
resource programs; customer programs; technology development programs; merger or
acquisition integration;or any combination of any of the foregoing, and may be
particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.
 
“Reporting Person” means a person subject to Section 16 of the Exchange Act.
 
10. Miscellaneous.
 
(a) No Right to Employment. No person shall have any claim or right to be
granted an Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless and only to the extent provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any Award hereunder shall confer upon any employee or consultant of
the Company or of any Affiliate any right withrespect to the continuance of
his/her employment by or other service with the Company or any such Affiliate
nor shall they interfere with the rights of the Company (or Affiliate) to
terminate any employee at any time or otherwise change the terms of employment,
including, without limitation, the right to promote, demote or otherwise
re-assign any employee from one position to another within the Company or any
Affiliate.
 
(b) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued under the Plan until he
or she becomes the holder thereof. A Participant to whom Common Stock is awarded
shall be considered the holder of the Stock at the time of the Award except as
otherwise provided in the applicable Award.
 
(c) Effective Date. The “effective date” of the Plan, from time to time, shall
be the most recent date that the Plan was adopted or that it was approved by the
stockholders, if earlier (as such terms are used in the regulations under
Section 422 of the Code).
 
(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable to comply with any tax or regulatory
requirement.
 
(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.
 
  As amended through March 6, 2019